In a proceeding pursuant to SCPA 2105 to compel the conveyance of real property, Salvatore R. Passalacqua and Joseph Passalacqua, the coadministrators of the estate of Salvatore Passalacqua, appeal from a decree of the Surrogate’s Court, Kings County (Tomei, J.), dated July 19, 2005, which, after a hearing, granted the petition and directed them to transfer the subject property to the petitioners.
Ordered that the appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]).
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (Cohen v 1651 Carroll Realty Corp., 23 AD3d 603 [2005] [internal quotation marks omitted]; Lucadamo v Bridge To Life, Inc., 12 AD3d 422 [2004]). The appellants failed to provide this Court with an appendix containing copies of the transcripts which are necessary to review the decree appealed from. Miller, J.P., Goldstein, Spolzino and Dillon, JJ., concur.